Dear Secretary Carnahan:
This office received your letter of February 14, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Robin Acree (version 2) on January 24, 2008. The proposed summary statement is as follows:
Shall the Missouri Constitution be amended to:
  • limit the authority of the General Assembly to issue new corporate tax credits or deductions in a fiscal year to no more than the amount currently allowed for tax or fee increases without voter approval under the Missouri Constitution; and
  • require voter approval for any new corporate tax credits or deductions that exceed that amount?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
JEREMIAH W. (JAY) NIXON
Attorney General